DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (JP) 2020-061345 filed on 30th March, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “an in-vehicle sonar” in line(s) 2.  It is unclear how the “in-vehicle sonar” in claim 5 is different from the “in-vehicle sonar” in claim(s) 4 and 6-7

Claim 7 recites the limitation “a plurality of the in-vehicle sonars” It is unclear how the “the plurality of the in-vehicle sonar” in claim 7 is different from the “the plurality of the in-vehicle sonar” in claim(s) 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bang (US 2018/0067207 A1). 
Referring to Claim 1, Bang teaches an object detection system ([0003]; Fig. 1, Fig. 6), comprising:
a transmission unit configured to sequentially transmit a plurality of transmission waves to which identification information different from one another is applied (Fig. 1, 100; [0035]-[0038]);
a reception unit configured to sequentially receive a plurality of reception waves respectively corresponding to the plurality of transmission waves returned in response to reflection by an object after all the plurality of transmission waves are transmitted by the transmission unit (Fig. 1, 100; [0036]);
a detection processing unit configured to detect information related to the object based on a relationship between the plurality of transmission waves and the plurality of reception waves (Fig. 1, 250; Fig. 6; [0009]; [0014]; [0036]- [0038]).

Referring to Claim 2, Bang teaches the object detection system according to claim 1, wherein when the plurality of transmission waves include a first transmission wave and a second transmission wave different from the first transmission wave, and the plurality of reception waves include a first reception wave corresponding to the first transmission wave and a second reception wave corresponding to the second transmission wave, the transmission unit is configured to transmit the first transmission wave, and then transmit the second transmission wave before the first reception wave is received by the reception unit, and the reception unit is configured to receive the first reception wave after the second transmission wave is transmitted by the transmission unit, and then receives the second reception wave ([0036]).

Referring to Claim 3, Bang teaches the object detection system according to claim 1, wherein the detection processing unit is configured to detect a distance to the object as the information related to the object based on a difference between a timing at which each of the plurality of transmission waves is transmitted and a timing at which each of the plurality of reception waves is received (Fig. 1, 250; Fig. 6; [0009]; [0014]; [0036]- [0038]).

Referring to Claim 4, Bang teaches the object detection system according to claim 1, wherein the transmission unit and the reception unit are integrally mounted on an in-vehicle sonar ([0047]) as a transmission and reception unit including a single vibrator that transmits and receives a sound wave, and the detection processing unit is mounted on the in-vehicle sonar ([0036]).

Referring to Claim 5, Bang teaches the object detection system according to claim 1, wherein the transmission unit and the reception unit are integrally mounted on an in-vehicle sonar ([0047]) as a transmission and reception unit including a single vibrator that transmits and receives a sound wave, and the detection processing unit is mounted on an in-vehicle control device that controls the in-vehicle sonar (Fig. 1, 100; [0036])).

Referring to Claim 6, Bang teaches the object detection system according to claim 4, wherein a plurality of the in-vehicle sonars are provided, and the transmission and reception unit is configured to transmit and receive the plurality of transmission waves and the plurality of reception waves to which identification information different by the in-vehicle sonars is applied (Fig. 1, 100; [0047]; [0036]))..

Referring to Claim 7, Band teaches the object detection system according to claim 5, wherein a plurality of the in-vehicle sonars are provided, and the transmission and reception unit is configured to transmit and receive the plurality of transmission waves and the plurality of reception waves to which identification information different by the in-vehicle sonars is applied (Fig. 1, 200a-200j; [0046]; [0050]-[0051] and [0054]).

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is 571-272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645
/DANIEL L MURPHY/Primary Examiner, Art Unit 3645